Title: From Thomas Jefferson to William Armistead, 1 January 1781
From: Jefferson, Thomas
To: Armistead, William



Sir
In Council January 1. 1781

There is an account of very considerable amount between us and Mr. S. Nathan a merchant from the Havannah which we are to  desire you to settle with Mr. Smith who acts for him. The debts against us may be arraigned under three heads. First, advances on a purchase of goods made at Baltimore and Philadelphia for us by Mr. Nathan; this is to be settled according to the price of tobacco at the time. The money was advanced. Second, a set of bills drawn at St. Vincennes, Kaskaskeas and the falls of Ohio on Colo. Clarke the Governour and Treasurer of Virga. These Bills have no acceptances on them, but we agreed to pay them according to the rate of depreciation which shoud be certified by Colo. Todd and Colo. Clarke. I inclose you a table of depreciation certified by them and on another paper a settlement of the true worth of the bills in hard money according to that table which you can readily convert into currency by the medium of tobacco. 3rd a set of bills drawn at the same places on the same persons and on Mr. Oliver Pollock of new Orleans. These bills Mr. Nathan brought with him and presented to the executive, informing them that he had taken them up at new Orleans or the Havanna and paid hard money for them, dollar for dollar; the executive being then uninformed in what manner these bills had been negociated and having no particular reasons to doubt but that they had been disposed of by Colo. Clarke and Colo. Todd as hard money assumed on every Bill that they would pay it in Tobacco at twenty five Shillings the hundred. Since this it has appeared from Colo. Clarkes Information that these Bills except the one drawn on New Orleans were drawn and negotiated precisely on the same Footing with the others, that is that they were drawn to pay for Articles purchased at the depreciated Prices and were not expected by the Person in whose Favour they were drawn to be paid for otherwise than in depreciated Money. The Difference which this makes to the State is immense and as our Assumpsit was on Mr. Nathans own Word we do not think that any Error into which we have been led by want of Information or Misinformation can in Equity be irrevocable. We do therefore insist on settling this set of Bills on the same Principle of Depreciation on which the other is settled and cannot but believe Mr. Nathan will be sensible of the Justice of this and will concur in it. I am Sir your very humble Servant,

T.J.


P.S. Monies have been advanced to Mr. Nathan, Colo. Legras and Majr. Lintot in Part of the above Accounts. These will appear on the Auditors Books and in Mr. Days Book.

